DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the images are unclear in Figure 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 8 recites the broad recitation a heat treatment for 0-10 hours, and Claim 1 requires a heat treatment which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
It is unclear if the heating step is optional based on if Claim 8’s 0 hours mean no heating is done, versus Claim 1 requiring a heat treatment.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the R group in the structure is missing from the Claims as well as the Specification. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng, et al. (Cheng, et al., Sustainable elastomers derived from cellulose, rosin and fatty acid by a combination of "graft from" RAFT and isocyanate chemistry, March 14, 2019, Elsevier, International Journal of Biological Macromolecules, pages 1-9) in view of Napadensky (US 7,183,335).
NOTE: Cheng, et al. was published March 14, 2019 which was prior to the effective filing date of the instant application, and as such constitutes a prior publication under 102(a)(1).  Cheng, et al. shares authors with the inventors listed in the instant application; however, Cheng, et al. also lists authors Zenghui Cheng, Yupeng Liu, Daihui Zhang, and Feng Xu who are not listed as inventors in the instant application.  Without evidence explaining the involvement of authors Zenghui Cheng, Yupeng Liu, Daihui Zhang, and Feng Xu the exception under 102(b)(1)(A) of a grace period for a disclosure by the inventor does not apply.

In reference to Claim 1, Cheng discloses creating a combination of ethyl cellulose (ethyl cellulose-based macromonomer) DAGMA (a rosin-based monomer) lauryl methacrylate (an acrylic acid monomer)at about 80°C, then using hexamethylene diisocyanate for cross-linking at 6 wt% (adding diisocyanate) (Section 2) (step 1).
Cheng does not disclose steps 2 or 3.
Napadensky discloses a method of building a three dimensional object (Examiner is interpreting a three dimensional object to meet the complex shape limitation because of how complex shape is explained in Applicant’s Specification) that includes a first and second curing step (29:25-37) (step 2) and after curing the object is introduced to an alkaline solution with swelling (21:49-51) (step 3).
It would have been obvious to one of ordinary skill in the art to use the solution created in Cheng in the 3D process of Napadensky followed by a swelling step because Cheng discloses the solution’s ability to absorb UV rays (Section 3.6), swelling properties (Section 2.5), and Napadensky uses a UV curing, swellable material (17:16-24).

In reference to Claim 2, modified Cheng discloses the method of Claim 1, as described above.
Cheng discloses ethyl cellulose with a viscosity of 3-7 mPa·s (Section 2.1).
Examiner interprets the disclosure to meet the claim limitation because no R group is disclosed in the claim or in the Specification.

In reference to Claim 3, modified Cheng discloses the method of Claim 1, as described above.
Cheng discloses 2-Methacryloyloxyisopropanol ester of dehydroabietic acid, or DAGMA (dehydroabietic acid).

In reference to Claim 6, modified Cheng discloses the method of Claim 1, as described above.
Cheng discloses hexamethylene diisocyanate (HDI) (Sections 2.1 and 2.4).

In reference to Claim 7, modified Cheng discloses the method of Claim 1, as described above.
Cheng discloses ratios of [EC]:[DAGMA]:[LMA]:[initiator] in Table 1 to be in a range from [1]:[1-8]:[2-9]:[0.3].  Examiner interprets these ratios to meet the claimed range of ratios. 

In reference to Claim 8, modified Cheng discloses the method of Claim 1, as described above.
Napadensky discloses a heat treatment as an option (11:40-53).  As discussed in the 112(b) rejection above, the claim as written does not require a heat treatment because 0 hours is an option. 

In reference to Claim 9, modified Cheng discloses the method of Claim 1, as described above.
Napadensky discloses an alkaline water solution using sodium bicarbonate (25:25-30) (sodium hydroxide solution).  Examiner understands combining baking soda, water, and heat creates sodium hydroxide.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng, et al. (Cheng, et al., Sustainable elastomers derived from cellulose, rosin and fatty acid by a combination of "graft from" RAFT and isocyanate chemistry, March 14, 2019, Elsevier, International Journal of Biological Macromolecules, pages 1-9) in view of Napadensky (US 7,183,335) as applied to Claim 1 above, and further in view of Chen, et al. (WO2018187935, using US20200123425 for citations).

In reference to Claim 4, modified Cheng discloses the method of Claim 1, as described above.
Cheng discloses lauryl methacrylate.
Chen discloses hydroxyethyl methacrylate (HEMA) is an equivalent to lauryl methacrylate (LMA) for the use of bonding between rosins and other materials ([0009] and [0006]).
It would have been obvious to one of ordinary skill in the art to use HEMA instead of LMA in Cheng’s solution because Chen discloses both as equivalents for bonding ([0009]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng, et al. (Cheng, et al., Sustainable elastomers derived from cellulose, rosin and fatty acid by a combination of "graft from" RAFT and isocyanate chemistry, March 14, 2019, Elsevier, International Journal of Biological Macromolecules, pages 1-9) in view of Napadensky (US 7,183,335) as applied to Claim 1 above, and further in view of Mitamura, et al. (US 2015/0376466).

In reference to Claim 5, modified Cheng discloses the method of Claim 1, as described above.
Cheng does not (2,4,6-trimethylbenzoyl)diphenylphosphine oxide, benzil dimethyl ketal or 2-hydroxy-4'-(2-hydroxyethoxy)-2-methylpropiophenone.
Mitamura discloses 2,4,6-trimethylbenzoyl)diphenylphosphine oxide as a photopolymerization initiator ([0281]).
	It would have been obvious to use the 2,4,6-trimethylbenzoyl)diphenylphosphine oxide of Mitamura in the process of Cheng because Mitamura discloses a rosin based mixture working well with this type of photopolymerization initiator ([0281], [0086]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY C GRACE whose telephone number is (571)270-1113. The examiner can normally be reached Monday-Thursday 7:00 AM - 5:00 PM EST, Friday 7:00 AM - 11:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELSEY C. GRACE
Examiner
Art Unit 1742



/MONICA A HUSON/Primary Examiner, Art Unit 1742